FILED

UNITEI)-STATES MSTRICT CoURT AFR l 7 2914

F449 U.S. 90,
94 (1980). l\/Ioreover, this Court has no authority to review the decisions of another federal

district, or the Fifth Circuit Court of Appeals, or the Louisiana state courts. See Gallo-Rodriguez

v. Supreme Court ofthe United States, No. 08-l890, 2009 WL 3878073 (D.D.C. Nov. l9, 2009)
(dismissing for lack of subject matter jurisdiction claims for review of Supreme Court, federal
appellate court, and other district court decisions), a/j"d, No. 10-5224, 2010 WL 4340397 (D.C.
Cir. Nov. l, 2010) (per curiam). Lastly, the plaintiffs’ claims against the judges assigned to their
previous court cases must be dismissed, because the judges enjoy absolute judicial immunity

from suits for damages. See, e.g., Mirales v. Waco, 502 U.S. 9, 9 (per curiam) ("[G]enerally, a

_ judge is immune from a suit for money damages."); Sz'bley v. U.S. Supreme Court, 786 F. Supp.

2d 338, 343 (D.D.C. 20l1).
The Court concludes that plaintiffs’ complaint fails to state claims upon which relief can
be granted, and, accordingly, the complaint will be dismissed. An Order accompanies this

Memorandum Opinion.

DATE;  
z f  : United States District Judge